UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7424



KHIDR ABDUL-KHABIR,

                                              Plaintiff - Appellant,

          versus


D. STEARNS, Sergeant, Hampton Roads Regional
Jail; E. TAYLOR, Captain, Hampton Roads
Regional    Jail;  DAVID  SIMONS,   Assistant
Superintendent, Hampton Roads Regional Jail;
C. POE, Sergeant (Classification) Hampton
Roads    Regional  Jail;   ROY   W.   CHERRY,
Superintendent, Hampton Roads Regional Jail,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-708-2)


Submitted:   November 7, 2002           Decided:    November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Khidr Abdul-Khabir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Khidr Abdul-Khabir appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Abdul-Khabir v. Stearns,

No. CA-02-708-2 (E.D. Va. Sept. 18, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2